ORDERED that Appellant having filed a Petition for Writ of Habeas Corpus in Case No. 75-1925 in this court on November 3, 1975 and said Petition having initiated the above-styled case and this court having reviewed the Circuit Court of Orange County’s denial of bail pending trial; the Response to Rule to Show cause; the Respondent’s Answer to said Response; said Bond is granted pending trial; contingent upon petitioner filing with the clerk of the Circuit Court of Orange County a good and sufficient bail bond in the amount of Ten Thousand Dollars ($10,000.00) conditioned according to law and further conditioned upon Appellant’s complying with all future Orders of this court in this case.